                    1 MARC S. CWIK, ESQ.
                      Nevada Bar No. 006946
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      (702) 893-3383 Tel.
                    4 (702) 893-3789 Fax
                      E-Mail: Marc.Cwik@lewisbrisbois.com
                    5
                        STEPHEN H. TURNER, ESQ.
                    6   California Bar No. 89627 (Admitted Pro Hac Vice)
                        LARISSA G. NEFULDA, ESQ.
                    7   California Bar No. 201903 (Admitted Pro Hac Vice)
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    8   633 W. 5th Street, Suite 4000
                        Los Angeles, CA 90071
                    9   213.250.1800
                        FAX: 213.250.7900
                   10   E-Mail: Stephen.Turner@lewisbrisbois.com
                                  Larissa.Nefulda@lewisbrisbois.com
                   11   Attorneys for Defendant ENHANCED
                        RECOVERY COMPANY, LLC
                   12
                   13                                    UNITED STATES DISTRICT COURT

                   14                                         DISTRICT OF NEVADA

                   15
                      SHAMEEKA PAIGE, individually and on                  CASE NO. 2:18-cv-00886-APG-CWH
                   16 behalf of all others similarly situated,
                   17                      Plaintiff,                      [PROPOSED] STIPULATION TO
                                                                           ENLARGE DISCOVERY PLAN AND
                   18             v.                                       SCHEDULING ORDER (FIRST REQUEST)

                   19 ENHANCED RECOVERY COMPANY,
                        LLC,
                   20
                                           Defendants.
                   21
                   22
                                 Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of record,
                   23
                        hereby stipulate and request that this Court extend discovery in the above-captioned case by
                   24
                        approximately sixty days (60) days. In addition, the parties request that the dispositive motion and
                   25
                        pretrial order deadlines be extended as outlined herein.
                   26
                                 On March 6, 2019, Defendant’s and Plaintiff’s counsel met and conferred regarding the
                   27
                        request for extending the discovery deadlines, pursuant to this Court’s Order, Document No. 17,
LEWIS              28
BRISBOIS
BISGAARD                4849-9981-5049.1
                                                                            1                             2:18-cv-00886-APG-CWH
& SMITH LLP
ATTORNEYS AT LAW
                    1 issued September 19, 2019. The parties agreed to extend the discovery deadlines as discussed further
                    2 below.
                    3            In support of this Stipulation and Request, the parties state as follows:

                    4            1. Plaintiff filed his Complaint on May 16, 2018.

                    5            2. On June 26, 2018, Defendants filed their Answer to Plaintiff’s Complaint.

                    6            3. On September 17, 2018, the parties prepared and filed their Proposed Discovery Plan and

                    7                 Scheduling Order. The current discovery cut-off date is March 25, 2019.

                    8            4. The Parties have exchanged Initial Disclosures.

                    9            5. Plaintiff and Defendant propounded written discovery requests on February 8, 2019.

                   10                 Plaintiff and Defendant each need additional time to respond to discovery. Thus, they

                   11                 have agreed to serve discovery responses by March 18, 2019.

                   12            6. On February 8, 2019, Plaintiff served a Notice of Taking Defendant’s Deposition pursuant

                   13                 to F.R.Civ.P. 30(6)(b). The deposition is noticed for March 19, 2019. Due to scheduling

                   14                 conflicts, Defendant and Defendant’s counsel’s need to reschedule the March 19, 2019

                   15                 deposition to a date after March 27, 2019.

                   16            7. On March 6, 2019, Defendant served a Notice of Taking Plaintiff’s Deposition. The

                   17                 deposition is noticed for March 18, 2019.

                   18            8. The parties have engaged in settlement negotiations and are continuing to engage in

                   19                 settlement discussions to avoid unnecessary further costs of litigation.

                   20
                   21                                            DISCOVERY REMAINING

                   22            1. Plaintiff’s deposition

                   23            2. Defendant’s deposition

                   24            3. Deposition of any individuals identified in discovery responses

                   25            This Request for an extension of time is not sought for any improper purpose or other purpose

                   26 of delay. Rather, it is sought by the parties solely for the purpose of allowing sufficient time to
                   27 attempt to resolve this matter and, if that cannot be accomplished, to finish conducting all necessary

LEWIS              28 and appropriate discovery within the extended discovery period.
BRISBOIS
BISGAARD                4849-9981-5049.1
                                                                             2                               2:18-cv-00886-APG-CWH
& SMITH LLP
ATTORNEYS AT LAW
                    1                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                    2            The parties are currently in ongoing negotiations to attempt to resolve this matter and believe

                    3 the additional time request will allow for further good faith effort to settle the claims. The additional
                    4 requested time will allow Plaintiff and Defendants to review discovery responses and prepare for
                    5 either depositions or file dispositive motions if settlement negotiations are unsuccessful. Further, due
                    6 to Defendant and Defendant’s counsel’s scheduling conflicts, Defendant is not available for deposition
                    7 until after March 27, 2019.
                    8
                    9                                   SHOWING OF GOOD CAUSE

                   10 Pursuant to LR 26-4,
                   11            A motion or stipulation to extend a deadline set forth in a discovery plan must be
                                 received by the court no later than 21 days before the expiration of the subject
                   12            deadline. A request made within 21 days of the subject deadline must be supported
                                 by a showing of good cause. A request made after the expiration of the subject
                   13            deadline will not be granted unless the movant also demonstrates that the failure to
                   14            act was the result of excusable neglect.

                   15            The parties request for an extension of discovery complies with Local Rules 6-1 and 26-4 and

                   16 should be granted. The Request for an extension is based on good cause and any deadlines missed
                   17 was due to excusable neglect. Defendants have met and conferred with Plaintiff’s counsel and they
                   18 agreed to the proposed schedule.
                   19            The following is a list of current discovery deadlines and the parties’ proposed extended

                   20 deadlines:
                   21    Scheduled Event                    Current Deadline                    Proposed New Deadline

                   22    Protective Order                   October 15, 2018                    March 15, 2019

                   23    Interim Status Report              January 24, 2019                    April 30, 2019

                   24    Discovery Cut-off                  March 25, 2019                      May 24, 2019
                   25    Deadline to File Dispositive       April 24, 2019                      June 21, 2019
                         Motion
                   26
                         Pretrial Order                     May 24, 2019                        July 19, 2019
                   27

LEWIS              28
BRISBOIS
BISGAARD                4849-9981-5049.1
                                                                             3                            2:18-cv-00886-APG-CWH
& SMITH LLP
ATTORNEYS AT LAW
                    1            This extension of time will allow sufficient time to conduct discovery in this case, prepare

                    2 dispositive motions, and adequately prepare the respective cases for trial.
                    3            This is the first request for extension of time in this matter. The parties respectfully submit

                    4 that the reasons set forth above constitute compelling reasons, good cause, and excusable neglect for
                    5 the short extension.
                    6            APPROVED AS TO FORM AND CONTENT.

                    7
                    8             DATED this 8th day of March, 2019.

                    9                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                   10                                             By            /s/ Marc S. Cwik
                   11                                                    MARC S. CWIK, ESQ.
                                                                         Nevada Bar No. 06946
                   12                                                    6385 S. Rainbow Boulevard, Suite 600
                                                                         Las Vegas, NV 89118
                   13                                                    (702) 893-3383 Tel.
                                                                         (702) 893-3789 Fax
                   14                                                    Marc.Cwik@lewisbrisbois.com

                   15                                                   STEPHEN H. TURNER, ESQ.
                                     Mar 13, 2019                       CA Bar No. 89627 (Admitted Pro Hac Vice)
                   16                                                   LARISSA G. NEFULDA, ESQ.
                                                                        CA Bar No. 201903 (Admitted Pro Hac Vice)
                   17                                                   633 W. 5th Street. Suite 4000
                                                                        Los Angeles, CA 90071
                   18                                                   (213) 250-1800 Tel.
                   19                                                   (213) 250-7900 Fax
                                                                        Larissa.Nefulda@lewisbrisbois.com
                   20                                                   Stephen.Turner@lewisbrisbois.com

                   21                                                   Attorneys for Defendant ENHANCED
                                                                        RECOVERY COMPANY, LLC
                   22
                                                                  MARCUS & ZELMAN LLC
                   23
                   24                                             By            /s/ Yitzchak Zelman
                                                                         Yitzchak Zelman, ESQ.
                   25                                                    (Admitted Pro Hac Vice)
                                                                         701 Cookman Avenue – Suite 300
                   26                                                    Asbury Park, NJ 07712
                                                                         (732) 695-3282 Tel.
                   27                                                    (732) 298-6256
                                                                         Yzelman@MarcusZelman.com
LEWIS              28                                                    Attorneys for Plaintiff
BRISBOIS
BISGAARD                4849-9981-5049.1
                                                                            4                             2:18-cv-00886-APG-CWH
& SMITH LLP
ATTORNEYS AT LAW
                    1                                ORDER

                    2            IT IS SO ORDERED.

                    3 DATED: ___________
                    4
                                                     ______________________________________
                    5                                UNITED STATES MAGISTRATE JUDGE
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4849-9981-5049.1
                                                              5                      2:18-cv-00886-APG-CWH
& SMITH LLP
ATTORNEYS AT LAW
                    1                                     CERTIFICATE OF SERVICE

                    2            Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that I am an employee of LEWIS BRISBOIS
                                                             th
                    3 BISGAARD & SMITH LLP and that on this 8 day of March 2019, I did cause a true and correct
                    4 copy of the foregoing DEFENDANT’S NOTICE OF TAKING DEPOSITION OF PLAINTIFF
                    5 SHAMEEKA PAIGE to be served via electronic service by the U.S. District Court CM/ECF system
                    6 to the parties on the Electronic Filing System.
                    7
                                        Attorney                                Party                 Phone/Fax
                    8    Robert M. Tzall, Esq.                      Plaintiff                (702) 666-0233 Tel.
                         Law Offices of Robert M. Tzall
                    9    7735 Commercial Way, Suite 100
                         Henderson, VN 89011
                   10    robert@tzalllegal.com

                   11    Yitzchak Zelman, Esq.                      Plaintiff                (732) 695-3282 Tel.
                         Marcus & Zelman, LLC                                                (732) 298-6256 Fax
                   12    1500 Allaire Ave.
                         Ocean, NJ 07712
                   13    yzelman@MarcusZelman.com
                   14
                   15
                                                                        Sue Awe, Employee of LEWIS BRISBOIS
                   16                                                   BISGAARD & SMITH LLP
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4849-9981-5049.1
                                                                           6                          2:18-cv-00886-APG-CWH
& SMITH LLP
ATTORNEYS AT LAW
